[Cite as State ex rel. Williams v. Bessey, 125 Ohio St.3d 447, 2010-Ohio-2113.]




              THE STATE EX REL. WILLIAMS, APPELLANT, v. BESSEY,
                               JUDGE, ET AL., APPELLEES.
[Cite as State ex rel. Williams v. Bessey, 125 Ohio St.3d 447, 2010-Ohio-2113.]
Appeal from dismissal of a petition for a writ of mandamus — Adequate remedy
        at law — Judgment affirmed.
      (No. 2009-2295 — Submitted May 12, 2010 — Decided May 19, 2010.)
      APPEAL from the Court of Appeals for Franklin County, No. 08AP-158,
                                     2009-Ohio-5852.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
mandamus action filed by appellant, Alan Williams. In the absence of a patent
and unambiguous lack of jurisdiction on the part of the judge to whom a case was
allegedly transferred, Williams has an adequate remedy by appeal to challenge the
transfer of the case to the judge. See State ex rel. Carr v. McDonnell, 124 Ohio
St.3d 62, 2009-Ohio-6165, 918 N.E.2d 1004; State ex rel. Key v. Spicer (2001),
91 Ohio St.3d 469, 469, 746 N.E.2d 1119 (“a claim of improper assignment of a
judge can generally be adequately raised by way of appeal”). Williams did not
allege sufficient facts to indicate any jurisdictional defect, much less a patent and
unambiguous one. We also deny Williams’s motion for oral argument.
                                                                         Judgment affirmed.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,        O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Alan Williams, pro se.
                            SUPREME COURT OF OHIO




       Ron O’Brien, Franklin County Prosecuting Attorney, and Paul Thies,
Assistant Prosecuting Attorney, for appellees.
                           ______________________




                                        2